Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant to the restriction requirement has been read and entered into the record.  Rejection of the previous office action not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant appear after the first rejection to which they are directed. The rejections over Yaguchi et al. 20170271151 or Watanabe et al. 20120045900 alone are withdrawn based upon the recited EUV exposure in claims 1 and 10 and the change in etchant required in claim 1.
The restriction of the previous office actions is incorporated by reference here and the applicant is reminded that claims 16-20 are withdrawn. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as obvious over Kikuchi et al. JP 61-171151, in view of Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900 and Arnold et al. 20120329272.
Kikuchi et al. JP 61-171151 (machine translation attached) teaches a substrate  (1), a silicon dioxide layer (2), a wiring layer (3), a thermosetting resin film (4), an inorganic film (5) and a patterned resist (6). The inorganic film (5) is isotropically wet etched to form a tapered 

    PNG
    media_image1.png
    354
    181
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    209
    media_image2.png
    Greyscale



Yano JP 04-274321 (machine translation attached) teaches with respect to figures 1-6, the formation of a contact hole through a PSG film (3) and BPSG film (4) where a resist (10) is used to control an anisotropic etch with  CHF3/C2F6 which leaves a slight film thickness of PSG layer 3 when this etch is stopped. The remaining thickness of PSG at the bottom of the recess and the exposed surfaces of the PSG and BPSG films are wet etched using a combination of fluoric acid, ammonium fluoride and water to form rounded corners. The resist is then removed and a wiring (12) layer/pattern is formed.

	Watanabe et al. 20120045900 teaches in the pattern testing section, a silicon wafer, coated with a SiO2 films, with an underlayer formed upon it, a spin on glass (SOG) was then coated and baked, the resist was then coated and then a top coat was applied.  The exposure used ArF immersion followed by development, CF4 was used to etch the SOG layer, the underlayer was etched with Ar/O2 [0165 -0180].  The hardmask can be silicon oxide, silicon nitride, or silicon oxynitride [0123].  The use of soft X-rays (EUV) in the 3-20 nm range for exposure is disclosed [0129]. The resist can be 30-500 nm in thickness [0128].
Arnold et al. 20120329272 teaches photoresist cleanup RIE comprises an RIE of about 5 seconds at about 20 mTorr, with an upper plate radio frequency (RF) power of about 500 watts and a lower plate RF power of about 75 watts using HBr at about 30 sccm, O2 at about 40 sccm, CO2 at about 80 sccm and He at about 200 sccm. Alternatively, the HBr/O2/CO2/He chemistry can be replaced with a CO2/N2 or chemistries.  The RIE also etched the hardmask a bit as illustrated in figure 1B.
2 based RIE de-scumming processes disclosed in Arnold et al. 20120329272 to clean up any undesired resist in the holes/recesses after the development and to use the anisotropic RIE dry etch of using CHF3/C2F6 to etch almost through silicon dioxide/glass layer, followed by a combination of fluoric acid, ammonium fluoride and water wet etch the remaining silicon dioxide and form rounded corners with a reasonable expectation of success based upon the use of fluorocarbon anisotropic etches in Watanabe et al. 20120045900, the use of wet isotropic etches of the inorganic layer in Kikuchi et al. JP 61-171151 and the use of the combination of these techniques to Nagase et al. JP 57-106052 to etch a single layer of phosphosilicate glass to increase the density of holes without risk of forming poor connections between the wiring patterns (disconnects) due to the curved shoulders/edges of the holes formed. 
	The rejection are based upon new art with Yano JP 04-274321, Nagase et al. JP 57-106052 teaching the anisotropic etch fluorinated dry etch of the SiO2 hardmask layer with a wet isotropic HF/NH4 etch to finish the etch through and round the shoulders/edges of the through holes/vias so that wiring can be applied and make connection with the through holes/vias. The fluorinated dry etch increases the fluoride content of the silicon dioxide (silicon containing) layer and inherently increased the subsequent HF/NH4 wet etch (COR).  The descumming RIE treatment reduces the carbon content. 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as obvious over Kikuchi et al. JP 61-171151, in view of Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900 and Schmidt et al. 20100266965.
Schmidt et al. 20100266965 teaches the use of a brief descum after development using argon/oxygen RIE to remove resist residues [0036]. 
It would have been obvious to modify the process of Kikuchi et al. JP 61-171151 by using this resist and resist exposures with wavelengths of 3-20 nm taught by Watanabe et al. 20120045900 as this allows for smaller holes and/or higher densities of holes to be formed, to use the Ar/O2 based RIE de-scumming processes disclosed in Schmidt et al. 20100266965 to clean up any undesired resist in the holes/recesses after the development and to use the anisotropic RIE dry etch of using CHF3/C2F6 to etch almost through silicon dioxide/glass layer, followed by a combination of fluoric acid, ammonium fluoride and water wet etch the remaining silicon dioxide and form rounded corners with a reasonable expectation of success based upon the use of fluorocarbon anisotropic etches in Watanabe et al. 20120045900, the use of wet isotropic etches of the inorganic layer in Kikuchi et al. JP 61-171151 and the use of the combination of these techniques to Nagase et al. JP 57-106052 to etch a single layer of phosphosilicate glass to increase the density of holes without risk of forming poor connections between the wiring patterns (disconnects) due to the curved shoulders/edges of the holes formed. 
Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Kikuchi et al. JP 61-171151, in view of Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900 and (Schmidt et al. 20100266965 or Arnold et al. 20120329272, further in view of Gronheid et al. 20180173109
2, SiON, SiN, TiN or AlN  [0095,0070]
Kobayashi JP 01-015935 (machine translation attached) teaches in figure 1a, a substrate (1), an oxide layer (2), an aluminum wiring pattern (3), a silicon nitride layer (4), and a patterned resist (5).  The nitride layer (4) is first isotropically etched to form the structure of figure 1b. The resist is then used to mask an anisotropic etch to form the pattern of figure 1c and the resist is then removed (1d) and the surface etched isotropically (note horns/point removed in nitride layer) and aluminum wiring is coated (figure 1f)
	Nishimura et al. JP 2006-253634 (machine translation attached) teaches forming an opening in a resist and RIE etching a SiOC layer, which results in a silicon dioxide like (false SiO2) coating which can be removed by treatment with ammonia and HF 

It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Kikuchi et al. JP 61-171151,Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900  with one of  (Schmidt et al. 20100266965 or Arnold et al. 20120329272) by replacing the silicon dioxide layer with SiN or SiC or SiOC based upon the equivalence established in Gronheid et al. 20180173109 with a reasonable expectation of success based upon the anisotropic RIE and isotropic etches of Kobayashi JP 01-015935 and 
Nishimura et al. JP 2006-253634. 
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as obvious over Kikuchi et al. JP 61-171151, in view of Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900 and (Schmidt et al. 20100266965 or Arnold et al. 20120329272), further in view of Ono et al. JP 2011-146535.

	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Kikuchi et al. JP 61-171151,Yano JP 04-274321, Nagase et al. JP 57-106052, Watanabe et al. 20120045900  with one of  (Schmidt et al. 20100266965 or Arnold et al. 20120329272) by adding a silylation treatment of the surface of the silicon dioxide/glass layer as taught by Ono et al. JP 2011-146535 to increase the adhesion of the resist and reduce abnormalities in the pattern shapes and profiles.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi JP 56-017041 teaches a Si substrate (1) with an SiO2 film (2), an aluminum film (3), a polyimide resin film (4), a PSG layer (phosphosilicate glass, 5) and a patterned photoresist (6).  The PSG layer (5) is etched with ammonium fluoride using the resist as a mask and then the polyimide resin film (4) is etched using hydrazine hydrate to form the structure shown in figure 4.  The resist is then removed and a wiring layer (8) deposited in the holes (76) to connect to wiring layer (3) (abstract). 
Ono JP 04-015925 illustrates in example 1 in figure 1A a semiconductor substrate (1) provided with an oxide film (2) and a patterned aluminum wiring (3) over coated with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 11, 2021